SULLIVAN, Chief Judge
(dissenting):
The portrait of military justice painted in this case is not very flattering. The parents of an accused servicemember mortgage their home in Chicago, Illinois, so they can travel to and participate in their son’s court-martial in Korea. Once arriving at the situs of the court-martial, they were informed that the command would not conduct this trial as scheduled or before they had to return home. I do not join my fellow judges’ condonation of this type of command action or any suggestion that it can be lawfully accomplished without consideration of the fairness of the withdrawal and re-referral to appellant. See generally RCM 604(b), Manual for Courts-Martial, United States, 1984.1
The Court of Military Review found “that the withdrawal of” the charges in this case “was not done for a proper reason within the meaning of RCM 604(b).” 32 MJ 876, 882 (1991). Senior Judge Mitchell’s opinion for that court clearly identified the convening authority’s failure to articulate an adequate reason for this command action.2 He noted the fact that an addition*316al charge of aggravated assault was later referred with the withdrawn charges (see RCM 601(e)(2)) and the fact that the parents' personal efforts to aid their son’s defense were thwarted. In sum, he concluded that the standard Manual joinder policy and its economic considerations were not a sufficient reason for withdrawal and re-referral in these circumstances. See generally United States v. Fleming, 18 USCMA 524, 40 CMR 236 (1969).3 I agree with the fairness analysis of the court below and thus conclude that RCM 604(b) was violated in this case. See RCM 604(b), Discussion.4
An improper referral, however, does not deprive a court-martial of jurisdiction, and this Court may properly examine the record to determine the prejudicial impact of such command action. See generally United States v. Blaylock, 15 MJ 190, 192 (CMA 1983). In this regard, I agree with the court below (32 MJ at 882) that a servicemember has no absolute right to the presence of his mother and father at government expense at his court-martial. See United States v. Combs, 20 MJ 441, 442 (CMA 1985). However, I simply cannot equate that situation to the present case where appellant’s parents made great expenditures and sacrifices to actually appear at their son’s court-martial in a foreign country. Final Brief at 13. Moreover, I do not find unreasonable appellant’s post-trial claim that his parents’ absence at his second trial resulted in his receiving a dishonorable discharge rather than a bad-conduct discharge. Accordingly, I would reduce his sentence to the lesser punitive discharge as an appropriate remedy for the improper withdrawal and referral action. See generally Vanover v. Clark, 27 MJ 345 (CMA 1988).

. Rule 604. Withdrawal of charges
(a) Withdrawal. The convening authority or a superior competent authority may for any reason cause any charges or specifications to be withdrawn from a court-martial at any time before findings are announced.
(b) Referral of withdrawn charges. Charges which have been withdrawn from a court-martial may be referred to another court-martial unless the withdrawal was for an improper reason. Charges withdrawn after the introduction of evidence on the general issue of guilt may be referred to another court-martial only if the withdrawal was necessitated by urgent and unforeseen military necessity-
(Emphasis added.)


. I also am concerned with the author judge’s unnecessary questioning of this Court’s decisions in United States v. Blaylock, 15 MJ 190, 192 (CMA 1983), and United States v. Hardy, 4 MJ 20, 25 (CMA 1977). Cf. United States v. Jackson, 1 MJ 242, 243 (CMA 1976). Here, the *316commanding officer complied with the written justification requirement of those decisions but the reasons he provided were found by the Court of Military Review to be inadequate.


. See RCM 604(a), Discussion, Manual for Courts-Martial, United States, 1984, which states:
Charges which are withdrawn from a court-martial should be dismissed (see RCM 401(c)(1)) unless it is intended to refer them anew promptly or to forward them to another authority for disposition.
Charges should not be withdrawn from a court-martial arbitrarily or unfairly to an accused. See also subsection (b) of this rule.
(Emphasis added.)


. Discussion
Improper reasons for withdrawal include an intent to interfere with the free exercise by the accused of constitutional or codal rights, or with the impartiality of a court-martial. A withdrawal is improper if it was not directed personally and independently by the convening authority or by a superior competent authority.
(Emphasis added.)